Citation Nr: 0908365	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-26 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for prostate cancer due to 
exposure to herbicides or asbestos. 



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from September 1953 to 
January 1974. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for prostate 
cancer due to exposure to herbicides or asbestos. 

This follows a decision by the United States Court of Appeals 
for Veterans Claims (Court), which issued a decision in Haas 
v. Nicholson, 20 Vet.App. 257 (2006) that reversed a decision 
of the Board denying service connection for disabilities 
claimed as a result of exposure to herbicides. VA appealed 
the Court's decision in Haas to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit). 

In the interim, to avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that may ultimately be 
overturned on appeal, on September 21, 2006 the Secretary of 
Veterans Affairs imposed a stay at the Board on the 
adjudication of claims affected by Haas. The specific claims 
affected by the stay included such as the one presently 
before the Board, based on herbicide exposure in which the 
only evidence of exposure was the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam. In Haas v. Peake, No. 2007-7037 (Fed. Cir. May 8, 
2008), the Federal Circuit reversed and remanded the Court's 
2006 Haas decision. The appellant in Haas filed a petition 
for a writ of certiorari to the Supreme Court, which was 
denied on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525). VA's OGC has advised that 
the Board may resume adjudication of the previously stayed 
cases. See FED. R. APP. P. 41; see also SUP. CT. R. 45 (setting 
forth Supreme Court rule as to process and mandates). 

This case is now ready for appellate review.




FINDINGS OF FACT

1. The Veteran is not presumed to have been exposed to 
herbicides while serving off the coast of Vietnam. 

2. There is no competent medical evidence of record that 
shows that the Veteran has prostate cancer, which is 
attributable to service, or due to herbicidal exposure, or 
asbestos exposure. 


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
nor is it due to herbicide exposure, or asbestos exposure, 
and the criteria for a grant of service connection are not 
met. 38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a Veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a Veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the Veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the Veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in October 2004. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Veteran 
received notice consistent with Dingess in March 2006. 
Further, since the preponderance of the evidence is against 
the claim, any question as to the appropriate disability 
rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes service medical evidence, service personnel 
evidence, news clippings related to his service on the USCG 
Cutter Barataria, information from the National Cancer 
Institute on asbestos exposure, information on Co-
Distillation of Agent Orange and Other Persistent Organic 
Pollutants in Evaporative Water Distillation, and copies of 
his ship's log books. The Veteran was also given the 
opportunity to submit any additional records that he may 
have. There are no known additional records or information to 
obtain. 

The Board finds that the record as it stands includes 
sufficient competent evidence to decide the claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the Veteran 
with his claim.


Prostate Cancer due to herbicide or asbestos exposure

The Veteran seeks service connection for prostate cancer due 
to herbicide or asbestos exposure. He alleges that he was 
exposed to both herbicides and asbestos during his active 
service. He stated that he was stationed on the USCG Cutter 
Barataria and that ship went into the waters off the coast of 
the Republic of Vietnam to support ground troops, and board 
small vessels for inspections. He also stated that his ship's 
evaporators processed seawater for their portable water 
requirements. He believes that since the USCG Barataria was 
in the waters of Vietnam, he was exposed to herbicides. He 
also believes that since he was on a pre-World War II vessel, 
his ship was insulated with asbestos and he was also exposed 
to asbestos. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for prostate cancer as a 
result of herbicide or asbestos exposure. 

Certain diseases, including prostate cancer, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service. See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service. The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116(f).

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam. 38 C.F.R. § 3.313.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, including 
prostate cancer, shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. §§ 1113, 1116 and 38 C.F.R.§§ 3.307(d), 3.309(e).  
The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 59 Fed.Reg. 
341-346 (1994). See also 61 Fed.Reg. 41442-41449, and 61 
Fed.Reg. 57586-57589 (1996). 

In Haas v. Nicholson, 20 Vet.App. 257 (2006), the Veterans 
Court reversed a Board decision, which denied service 
connection for diabetes mellitus, with peripheral neuropathy, 
nephropathy and retinopathy as a result of exposure to 
herbicides. The Board determined that, although the appellant 
had served in the waters off the shore of the Republic of 
Vietnam, such service did not warrant application of the 
presumption of herbicide exposure because the appellant never 
set foot on land in that country. The Veterans Court held 
that a VA manual provision, VA Adjudication Procedure Manual 
M21-1, Part III, Paragraph 4.08(k)(1)-(2) (Nov. 1991), 
created a presumption of herbicide exposure based on receipt 
of the Vietnam Service Medal for purposes of service 
connection for diseases associated with herbicide exposure, 
In so holding, the Veterans Court found the manual provision 
to be a substantive rule and invalidated a subsequent 
amendment to that provision. The Court also found that 
neither the statute nor the regulation governing herbicide 
exposure claims precludes application of the presumption of 
herbicide exposure to persons who served aboard ship in close 
proximity to the Republic of Vietnam. 

The Veterans Court held that, for the purpose of applying the 
presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the Veteran's receipt of a Vietnam Service Medal, 
without any additional proof required that a Veteran who 
served in the waters offshore of the Republic of Vietnam 
actually set foot on land. VA immediately prepared a 
recommendation that the Department of Justice (DOJ) appeal 
Haas to the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit)  

In May 2008, the Federal Circuit issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it reversed 
the Veterans Court, holding that the Veterans Court had erred 
in rejecting VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption. The 
Federal Circuit issued mandate in Haas effective 
October 16, 2008. See FED. R. App. P. 41 (setting forth 
federal rules of appellate procedure with respect to issuance 
of mandate and staying of mandate pending petition for 
certiorari); FED. CIR. R. 41 (outlining Federal Circuit's 
rule with respect to mandate and effective date thereof). The 
appellant in Haas filed a petition for a writ of certiorari 
to the Supreme Court, which was denied on January 21, 2009. 
See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No.08-
525). 

In this case, the Veteran states, and there is no evidence to 
the contrary, that his service did not involve duty or 
visitation in Vietnam. Although he is the recipient of  a 
Vietnam Service Medal, he is not presumed to have been 
exposed to the herbicide Agent Orange. 38 U.S.C.A. § 1116(f). 

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727- 29 (1984) does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. 
Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996). 

Of course, if it were demonstrated, by competent evidence, 
that the Veteran's prostate cancer was due to herbicide 
exposure, service connection could be granted on that basis. 
The evidence of record however, does not show such. 

While the Veteran has proffered articles on Agent Orange and 
Evaporative Water Distillation, there is no evidence of 
record that shows that the ship the Veteran was on had any 
exposure to Agent Orange in its water system. Additionally, 
the ship's log books are devoid of any record showing that 
the Veteran left the ship and was involved in duty or 
visitation in Vietnam. The Veteran specifically stated that 
he did not physically walk on Vietnam soil.  

The medical evidence of record otherwise indicates the onset 
of the Veteran's prostate cancer in September 2003, many 
years after service. His service medical evidence shows that 
his genitourinary system was clinically normal on service 
retirement examination in September 1973. 

Although the Veteran has stated that his prostate cancer is 
due to herbicide exposure while he was in service, that is 
only the Veteran's allegation of such. The Veteran's 
statements do not constitute competent medical evidence. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a).  The Veteran 
has not shown, nor claimed, that he possesses the medical 
expertise that is required to render a competent opinion as 
to actual diagnoses and/or medical causation. Grottveitt v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinksi, 2 
Vet. App. 492 (1992). 

In sum, since the Veteran did not present medical evidence 
linking prostate cancer to active service, to herbicide 
exposure in service, nor was his prostate cancer found to be 
manifested to a compensable degree within one year of service 
discharge, service connection for prostate cancer, on a 
direct basis or due to herbicide exposure is not warranted. 

As for prostate cancer due to asbestos exposure, the claim 
for service connection must also fail in this regard. 

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations. 
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims. See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21- 88-8, Asbestos- 
Related Diseases (May 11, 1988). The information and 
instructions contained in the DVB Circular since have been 
included in VA Adjudication Procedure Manual, M21-1MR, part 
IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 
2007) ("VA Manual"). Also, an opinion by VA's Office of 
General Counsel (OGC) discussed the proper way of developing 
asbestos claims. VAOPGCPREC 4-00 (Apr. 13, 2000).

The VA Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies. Id., at Subsection (a). Common materials that may 
contain asbestos are steam pipes for heating units and 
boilers, ceiling tiles, roofing shingles, wallboard, fire- 
proofing materials, and thermal insulation. Id. Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment. Id., at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed. Id., at Subsection 
(b). Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate). Id.

However, there is no presumption of service connection 
pertaining to asbestos exposure and any specified disease. 
The law instead requires that where the determinative issue 
involves medical causation or medical diagnosis, competent 
medical evidence suggestive of such a linkage is required, 
and the appellant's medically untrained opinion is not 
competent. See Espiritu v. Derwinski. As to disorders related 
to asbestos exposure, the absence of symptomatology during 
service or for many years following separation does not 
preclude the eventual development of the disease. The latent 
period varies from 10 to 45 or more years between first 
exposure and development of disease. Also of significance is 
that the time length of exposure is not material, as 
individuals with relatively brief exposures of less than one 
month have developed asbestos-related disorders. See VA 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(b)(2) 
(rescinded on 12-13-05 by M21-1MR, Part III, IV and V).

The veteran's service medical records show no findings or 
diagnosis in service of asbestosis or prostate cancer. After 
service, the first medical evidence regarding prostate 
cancer, as previously stated, was in 2003. Additionally, the 
Veteran has not presented any medical evidence that indicates 
that there is a link, or any type of association between 
prostate cancer and exposure to asbestos. Moreover, although 
the veteran alleges that he was exposed to asbestos when he 
was stationed on a pre-World War II vessel that was insulated 
with asbestos, he also indicated that he had not received any 
clinical diagnosis regarding any disease caused by exposure 
to asbestos. In order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Since the Veteran has not presented any evidence of a disease 
that is related or caused by exposure to asbestos, service 
connection is not warranted for prostate cancer or any 
disease due to asbestos exposure. 


ORDER

Service connection for prostate cancer is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


